DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-12 were canceled and claims 13-31 were newly added in the response filed on 6/15/2020.  Claims 13-31 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    167
    1049
    media_image1.png
    Greyscale
(filing receipt dated 2/24/2021).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 13 is objected to because of the following informalities:  in the first line of step a. of claim 13, the indefinite article –a—should be inserted before the word “carboxylic”.  Additionally in line 2 of step a. of claim 13, the indefinite article –an—should be inserted before the phrase “acid chloride” and in line 2 of step b. the word –the—should be inserted before the phrase “acid chloride”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 1-2 of claim 13 recite that the potassium phosphite is of the formula KxH3-xPO3, wherein x is an average value in the range of 1-2.  It is unclear what is meant by “average value”.  Is variable x limited to the integers 1 and 2 or any value between 1 and 2, including decimals? [0014] of the specification as filed recites “wherein x is an average value in the range 1-2-such as K2HPO3, KH2PO3, and combinations thereof” (also see claims 29 and 30), therefore it appears as if x is supposed to be limited to the integers 1 and 2, though this is not presently clear from the current claim language. If this is the intended interpretation the Examiner suggests reciting “x is 1 or 2” in the claim in order to obviate the rejection.
Claim 18 recites that the carboxylic acid can be cyclohexane carboxylic, which would correspond to a compound of formula R-[C(C=O)OH]n, wherein n is 1 and R is a cyclohexyl group.  It is not clear that there is sufficient antecedent basis for said compound as R is defined in claim 13 as being a linear or branched alkyl or alkanediyl and it is not clear that a cyclohexyl group qualifies as a branched alkyl.  There is no discussion of the limitation in the specification as filed.  
Claim 26 recites that the process of claim 13 further comprises a step of “d. removing organic compounds from the aqueous solution”.  Claim 13 already recites this claim 13-see 35 USC 112(d) rejection below) or if this is intended as a second organic removal step, in addition to the step (d) recited in claim 13.  Example 1 in [0048] of the specification as filed does teach two filtration steps such that there appears to be support for a second organic removal step, however it is not clear from the claim language if this is actually the intended interpretation.  For the purposes of examination, either interpretation will be applied until the issue is clarified.
All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.  The Examiner further notes that claims 29 and 30 are included in the rejection because though they define at least one potassium phosphite obtained from the method, they do not resolve the issue above as to whether the potassium phosphites can further include compounds wherein x is a non-integer between 1 and 2.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 26 appears to repeat the exact same limitations as the step d. already recited in claim 13, therefore claim 26 does not appear to further limit claim 13 (also see 35 USC 112(b) rejection above).    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-18, 20, 26, and 29-31 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2282320 (‘320, published on 5/12/1942) in view of GB 1417680 (GB ‘680, published on 12/17/1975, of record in the IDS filed on 6/15/2020), US 4119724 (‘724, published on 10/10/1978), and optionally Casey (“Chapter 10: Working up the reaction” Advanced Practical Organic Chemistry, Third Ed, 2013, p. 191-208).
Applicant Claims

    PNG
    media_image2.png
    135
    995
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    166
    986
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    82
    986
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    167
    987
    media_image5.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘320 discloses a method for preparing higher molecular weight aliphatic carboxylic acyl halides (see whole document).  With particular regard to claims 13, 16-18, 20, and 26, ‘320 teaches that the process comprises: a) reacting a fatty carboxylic acid of formula R-[C(C=O)OH]n, wherein n is at least 1 and R is an aliphatic group 3PO3) and b) separating the layers to obtain a fraction comprising crude H3PO3 and a fraction comprising the acid chloride (see claims, p. 1, col. 1, line 25 to p. 1, col. 2, line 35; and p. 2, col. 1, lines 12-69).  Therefore ‘320 teaches instant steps a. and b.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claims 13, 16-18, 20, and 26, ‘320 does not explicitly teach instant steps c. and d.  ‘320 does not teach a further use for the phosphorous acid containing layer once it is separated from the acid chloride containing layer.  These deficiencies are cured through the teachings of GB ‘680, ‘724, and optionally Casey.  
	GB ‘680 is directed toward a method for utilizing waste material consisting of contaminated phosphorus acid (see whole document).  With particular regard to claims 13, 16-18, 20, and 26, GB ‘680 specifically teaches that the aforementioned waste material is derived from a reaction wherein an organic compound is halogenated with the use of a phosphorus trihalide (ie the process taught by ‘320; see p. 1, lines 11-26 of GB ‘680) and that the utilization process comprises reacting the waste material containing phosphorous acid with a salt of lithium, magnesium, calcium, strontium, via filtration (see examples and claims). GB ‘680 further teaches that the aforementioned metal phosphites are known to have utility in corrosion-retardant painting compositions (see p. 2, lines 30-38). 
	‘724 is directed toward fungicidal compositions containing phosphorous acid and derivatives thereof (see whole document).  With particular regard to claims 13, 16-18, 20, and 26, ‘724 teaches that potassium phosphite salts are suitable for controlling fungal disease and that they can be prepared by adding an aqueous solution of phosphorous acid to an aqueous solution of potash, which produces an aqueous solution of the corresponding potassium phosphite (wherein the specific phosphite produced will depend upon the equivalents of phosphorous acid:base; see col. 1, line 54-col. 2, line 41).  The Examiner additionally notes that “potash” can refer to either potassium carbonate, potassium hydroxide, or a combination thereof, as evidenced by the Wikipedia entry for Potash: https://en.wikipedia.org/wiki/Potash, downloaded on 7/21/2021 (in particular see introduction and terminology sections on p. 1-2).  Based on the other examples, see col. 2-3, it appears as if potassium carbonate is most likely intended here.  
	Therefore GB ‘680 provides motivation to utilize the waste phosphorous acid stream obtained from ‘320 by turning it into an industrially valuable metal phosphite salt, though failing to specifically teach potassium phosphite.  ‘724 is then applied to teach that potassium phosphite is also an industrially valuable chemical, having utility as a fungicide, and that it can be produced from phosphorous acid using a similar method to 
	With respect to instant step d), GB ‘680 teaches that the metal phosphite salts are insoluble in water and are removed from the aqueous solution containing organic impurities by filtration.  However, if potassium phosphite were produced instead of one of the metal phosphites of GB ‘680 then the product would be soluble in water, as taught by ‘724, which obtains the final salt by evaporating all of the water from the mixture.  Therefore, if the processes of ‘320, GB ‘680, and ‘724 were combined, then the aqueous solution in which the soluble potassium phosphite is formed in will also contain organic impurities related to the halogenation reaction of ‘320 which will need to be separated from the aqueous potassium phosphite salt, preferably before the water is removed, if a more pure product is desired. Also see MPEP 2143 A and B. Though none of references explicitly teach separating organic impurities from an aqueous solution of potassium phosphite, it would have been prima facie obvious for the skilled artisan to separate the organic impurities from the aqueous solution of potassium phosphite before the effective filing date of the claimed invention.  It is common practice to remove any impurities from a desired reaction product at the end of the reaction in order to improve the purity of said product, which usually also increases the commercial value of said product.  
via solid/liquid separation techniques (such as centrifugation and/or filtration) and/or via extraction with an organic solvent. Though the Examiner is of the opinion that this is very basic knowledge known to those of ordinary skill in the art, Casey is optionally applied to establish the general knowledge of the skilled artisan with respect to working up any type of organic chemistry reaction.  Casey is directed to a chapter of a practical organic chemistry book which is directed to working up organic reactions and explicitly discusses the concepts addressed by the Examiner above (see whole document, in particular section 10.3 to 10.3.1 on p. 198-202).  Also see MPEP 2144.05.
With additional respect to claim 26, though it is unclear if the claim is requiring a second purification step (see 35 USC 112(b) and 35 USC 112(d) sections above), the Examiner notes that it is prima facie obvious to include multiple purification steps in order to predictably obtain a product of higher purity.  
claim 14, both GB ‘680 (see example 1) and ‘724 (see col. 2, lines 16-41) teach that the crude phosphorous acid is added to an aqueous solution of the metal salt.  
	With respect to claim 15, see discussion above regarding step d) in claim 13, wherein at least centrifugation, filtration, and extraction would be predictable methods to separate neutral organic impurities from the aqueous solution.
	With respect to claims 29 and 30, see col. 2, lines 33-41 of ‘724 (examples 4 and 5).
	With respect to claim 31, ‘320 teaches that the process will work with any fatty aliphatic carboxylic acid, include mixed higher fatty acids and hydrogenated forms thereof, which would include carboxylic acids of the instant formula wherein n is greater than 1 (see p. 1, col. 2, line 36-p. 2, col. 1, line 11).  	
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘320, GB ‘680, ‘724 and optionally Casey to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the instant invention.  A person of ordinary skill in the art would have been motivated to utilize the waste phosphorous acid stream obtained from ‘320 by turning it into an industrially valuable metal phosphite salt based on the teachings of GB ‘680.  The skilled artisan would then turn to the teachings of ‘724 for motivation to specifically produce a potassium phosphite from the phosphorous acid, as they are also an industrially valuable chemical, having utility as a fungicide, and can be produced form phosphorous acid using a similar method to that of GB ‘680.  Therefore, based on the 
A person of ordinary skill would have been further motivated to remove organic impurities from the aqueous solution of potassium phosphite obtained from the combined process of ‘320, GB ‘680, and ‘724 because it is common practice to remove any impurities from a desired reaction product at the end of the reaction in order to improve the purity of said product, which usually also increases the commercial value of said product.  Further, it would have been well-within the purview of the skilled artisan to be able to predictably separate organic impurities from an aqueous solution of potassium phosphite without any undue burden.  For example, the neutral organic impurities from the halogenation reaction of ‘320 that are present in the aqueous phosphoric acid layer would not be expected to be soluble in water, or at least not as soluble as the potassium phosphite, and could be removed via solid/liquid separation techniques (such as centrifugation and/or filtration) or via extraction with an organic solvent. Though the Examiner is of the opinion that this is very basic knowledge known to those of ordinary skill in the art, Casey is optionally applied to establish the general knowledge of the skilled artisan with respect to working up any type of organic chemistry reaction.   Also see MPEP 2144.05 and full discussion of claim 13 above.

Claims 19 and 28 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2282320 (‘320, published on 5/12/1942) in view of GB 1417680 (GB ‘680, published on 12/17/1975, of record in the IDS filed on 6/15/2020), US 4119724 (‘724, published on 10/10/1978), and optionally Casey (“Chapter 10: Working up the reaction” Advanced Practical Organic Chemistry, Third Ed, 2013, p. 191-208), as applied to claims 13-18, 20, 26, and 29-31 above, and further in view of US 5800837 (‘837, published on 9/1/1998).
Applicant Claims

    PNG
    media_image6.png
    91
    985
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    93
    989
    media_image7.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘320 and Casey are silent regarding the production of metal phosphites, though ‘320 does teach the other limitations of claim 28 (see discussion of claim 13 above).  GB ‘680 teaches that hydroxides of different metal salts can be used to produce the corresponding metal phosphites (see claim 2) and ‘724 teaches that “potash” was used to produce potassium phosphite from phosphorous acid (see col. 2, lines 16-41).  As discussed above with respect to claim 13, The Examiner additionally notes that “potash” can refer to either potassium carbonate, potassium hydroxide, or a combination thereof, as evidenced by the Wikipedia entry for Potash: https://en.wikipedia.org/wiki/Potash, downloaded on 7/21/2021 (in particular see introduction and terminology sections on p. 1-2).  Based on the other examples, see col. 2-3, it appears as if potassium carbonate is most likely intended here.  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	None of the prior art references of record appear to explicitly teach the use of KOH in instant step c of claim 13.  Though the above teachings of GB ‘680 and ‘724 appear to at the very least suggest that KOH could be used to form the potassium phosphite salt, ‘837 is cited to explicitly recite this limitation.  ‘837 is directed toward plant fertilizer compositions comprising phosphonate and phosphate salts and derivatives thereof (see whole document).  With particular regard to claims 19 and 28, ‘837 teaches that potassium phosphite can be produced by reacting aqueous phosphonic (phosphorous) acid with potassium hydroxide under aqueous conditions (see col. 4, lines 27-41).  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘320, GB ‘680, ‘724, optionally Casey, and ‘837 to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the instant invention.  A person of ordinary skill in the art would have been motivated to use KOH in the potassium phosphite production step of the combined process of ‘320, GB ‘680, ‘724, and optionally Casey, because ‘837 explicitly teaches as much.  Absent any evidence to the contrary, it is not inventive to replace one known potassium salt with another in the potassium phosphite formation reaction.  Also see MPEP 2143 B and MPEP 2144.07.

Claims 21-25 and 27 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2282320 (‘320, published on 5/12/1942) in view of GB 1417680 (GB ‘680, published on 12/17/1975, of record in the IDS filed on 6/15/2020), US 4119724 (‘724, published on 10/10/1978), and optionally Casey (“Chapter 10: Working up the reaction” Advanced Practical Organic Chemistry, Third Ed, 2013, p. 191-208), as applied to claims 13-18, 20, 26, and 29-31 above, and further in view of US 4219675 (‘675, published on 8/26/1980).
Applicant Claims

    PNG
    media_image8.png
    124
    946
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    121
    974
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    100
    982
    media_image10.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘320, GB ‘680, ‘724, and optionally Casey teach the limitations of claims 13-18, 20, 26, and 29-31 as discussed in detail above.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	None of ‘320, GB ‘680, ‘724, nor Casey appears to teach or suggest further reacting the acid chloride product obtained from their combined process with hydrogen peroxide, a peroxyacid, or an organic hydroperoxide to form a diacyl peroxide or claims 21-25 and 27, ‘675 teaches (see claim 1 and col. 1, line 38-col. 2, line 53) that it is known in the art that acid chlorides: 
    PNG
    media_image11.png
    50
    81
    media_image11.png
    Greyscale
 (see col. 3, line 45-col. 4, line 2 for preferred examples) react with: i) hydrogen peroxide (H2O2) or peroxyacids: 
    PNG
    media_image12.png
    58
    78
    media_image12.png
    Greyscale
(also see col. 4, lines 47-55) in the presence of aqueous alkali metal hydroxides (col. 3, lines 42-44) to form diacyl peroxides (see col. 3, line 64-col. 4, line 2 and col. 4, lines 47-55) and ii) organic hydroperoxides (R1OOH) in the presence of aqueous alkali metal hydroxides (col. 3, lines 42-44) to produce peroxyesters (see col. 3, lines 24-41), wherein variables R and n in ‘675 correspond to instant variables R and n respectively.  With further respect to claim 23, see discussion of variable R1 in claim 1 of ‘675, which encompasses all of the options claimed and examples in col. 4, lines 33-40 which correspond to diacylperoxides, wherein several are mixed diacyl peroxides and contain an acetyl group which could be derived from either peracetic acid and/or acetyl chloride (col. 4, lines 47-55).  With further respect to claim 25, see col. 3, lines 24-31, which recites several of the options instantly claimed.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘320, GB ‘680, ‘724, optionally Casey, and ‘675 to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the instant invention.  A person of ordinary skill in the art would have been 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/Primary Examiner, Art Unit 1622